NOTICE OF ALLOWABILITY
Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A method for obtaining luminance correction relationships of three primary colors, comprising: setting target white color coordinates, a target white luminance and a gamma value; the three primary colors including a first primary color, a second primary color, and a third primary color, the target white color coordinates referring to color coordinates formed by the three primary colors of a same maximum gray scale, the target white luminance being a brightness corresponding to the target white color coordinates; calculating a first luminance value of the first primary color at each gray scale, a first luminance value of the second primary color at each gray scale, and a first luminance value of the third primary color at each gray scale according to the target white color coordinates, the target white luminance and the gamma value; measuring actual color coordinates of the first primary color at each gray scale, and generating a first list of a correspondence among the gray scale of the first primary color, the first luminance value and the actual color coordinates of the first primary color; measuring actual color coordinates of the second primary color at each gray scale, and generating a second list of a correspondence among the gray scale of the second primary color, the first luminance value and the actual color coordinates of the second primary color; measuring actual color coordinates of the third primary color at each gray scale, and generating a third list of a correspondence among the gray scale of the third primary color, the first luminance value and the actual color coordinates of the third primary color; selecting a plurality of gray scales of the first primary color, obtaining a plurality of actual color coordinates corresponding the plurality of gray scales of the first primary color according to the first list; selecting a plurality of gray scales of the second primary color, obtaining a plurality of actual color coordinates corresponding to the plurality of gray scales of the second primary color according to the second list; selecting a plurality of gray scales of the third primary 2Docket No.: ZBSD-139-PCT-US color, obtaining a plurality of actual color coordinates corresponding to the plurality of gray scales of the third primary color according to the third list; calculating a second luminance value of the first primary color at each of the plurality of gray scales according to the target white color coordinates, the plurality of actual color coordinates corresponding to the plurality of gray scales of the first primary color and the target white luminance; calculating a second luminance value of the second primary color at each of the plurality of gray scales according to the target white color coordinates, the plurality of actual color coordinates corresponding to the plurality of gray scales of the second primary color and the target white luminance; and calculating a second luminance value of the third primary color at each of the plurality of gray scales according to the target white color coordinates, the plurality of actual color coordinates corresponding to the plurality of gray scales of the third primary color and the target white luminance; and obtaining and storing a luminance correction relationship of the first primary color according to the second luminance value of the first primary color at each of the plurality of gray scales and a first luminance value corresponding to each of the plurality of gray scales; obtaining and storing a luminance correction relationship of the second primary color according to the second luminance value of the second primary color at each of the plurality of gray scales and a first luminance value corresponding to each of the plurality of gray scales; and obtaining and storing a luminance correction relationship of the third primary color according to the second luminance value of the third primary color at each of the plurality of gray scales and a first luminance value corresponding to each of the plurality of gray scales“, among other elements of the claims, cannot be found alone or in combination within the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621